LATTIMORE, Judge.
Conviction for theft; punishment, one year in the penitentiary.
There are no bills of exception in the record. Appellant made a most general exception to the charge of the court, and claimed that a certain paragraph thereof put too great a burden on the defendant. We have examined the charge and think it not subject to the exception. The only other question is the sufficiency of the testimony. We have carefully examined the testimony, and are of *1119opinion that it shows appellant guilty of the charge against him, and we see no advantage to be derived from setting out the facts at length.
The judgment will be affirmed.